DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



                    AMY FRANCES PESCHEL,

                            Appellant,

                                v.

                         JAY GRANGER,

                            Appellee.


                         No. 2D20-2535



                       September 17, 2021

Appeal from the Circuit Court for Hillsborough County; Wesley
Tibbals, Judge.

Mark A. Neumaier, Tampa, for Appellant.

LeesaAnn N. Dodds, Tampa for Appellee.


PER CURIAM.


     Affirmed.


MORRIS, C.J., and SLEET and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                            2